Appeal from a judgment of the Supreme Court (Feldstein, J.), entered July 29, 1996 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner pleaded guilty to violating prison disciplinary rules prohibiting inmates from selling or exchanging a controlled substance and smuggling. Our review of the record reveals that petitioner knowingly, intelligently and voluntarily pleaded guilty to the charges contained in the misbehavior report; accordingly, petitioner is precluded from asserting that the determination is not supported by substantial evidence (see, People ex rel. Friedrich v Smith, 106 AD2d 911, 912). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.